Citation Nr: 1418909	
Decision Date: 04/29/14    Archive Date: 05/06/14

DOCKET NO.  10-25 188	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a disability rating in excess of 40 percent for chronic ulcer disease with a history of surgery.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel

INTRODUCTION

The Veteran served on active duty from August 1972 to June 1980. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which denied entitlement to an increased disability rating for the Veteran's service-connected chronic ulcer disease.

This case was previously before the Board in July 2011, at which time the Board remanded the claim for additional development, specifically to afford the Veteran his requested hearing.  In December 2011, the Veteran testified at an in-person hearing at the RO before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  

The record before the Board consists of the Veteran's paper claims file and an electronic file known as Virtual VA.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board's review of the record reveals that further development is warranted.

As an initial matter, the Board finds that the matter of the Veteran's representation requires clarification.  The Board observes that a VA Form 21-22 (Appointment of Veterans Service Organization as Claimant's Representative) appointing Disabled American Veterans (DAV) as the Veteran's representative was submitted to the RO in March 2009.  In September 2012, the Veteran submitted a fully executed VA Form 21-0845 (Authorization to Disclose Personal Information to a Third Party) that was associated with his Virtual VA file in October 2012.  In a September 2012 statement associated with the paper claims file, the Veteran indicated that he wished to have his spouse, S. W., act as his attorney-in-fact in securing any information regarding his claim.  The Board notes that while these documents allow VA to disclose the Veteran's personal information to his attorney spouse, the documents do not serve as an appointment of S. W. as the Veteran's representative.  Based on the foregoing, the AOJ should undertake necessary action to clarify the Veteran's representation.

The Veteran last had a VA examination to determine the current degree of severity of his service-connected chronic ulcer disease residuals in May 2009.  During his December 2011 hearing, the Veteran asserted that since his last VA examination his digestive disability had increased in severity, to now include weight loss and bouts of anemia.  In addition, VA treatment records dated in 2010 and 2011 detailed treatment for anemia.  VA's statutory duty to assist the Veteran includes the duty to conduct a thorough and contemporaneous examination so that the evaluation of the claimed disability will be a fully informed one.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991); see also Snuffer v. Gober, 10 Vet. App. 400 (1997).  Based on the foregoing, an additional VA examination is necessary in order to determine the current level of severity of the Veteran's service-connected chronic ulcer disease residuals.

The record also reflects that the Veteran has received medical treatment for his service-connected chronic ulcer disease residuals from the North Texas VA Healthcare System (VAHCS).  During his December 2011 hearing, the Veteran asserted that he was receiving current VA treatment at the VA Medical Center (VAMC) in Dallas, Texas, for his digestive disability.  However, as the claims files and Virtual VA file only include VA treatment notes dated up to December 2011, all additional pertinent VA treatment records should be obtained.  

Accordingly, the case is REMANDED for the following actions:

1.  The AOJ should contact the Veteran to clarify his current representative and if necessary, a current power of attorney should be obtained.

2.  The AOJ should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claim, to include records from the North Texas VAHCS and Dallas VAMC for the period from December 2011 to the present.  

3.  Then, the AOJ should arrange for the Veteran to be afforded a VA examination in order to ascertain the current severity of the service-connected chronic ulcer disease residuals.  The claims files and any pertinent evidence in Virtual VA that is not contained in the claims files should be made available to and reviewed by the examiner.  Any indicated studies should be performed. 

The AOJ should ensure that the examiner provides all information required for rating purposes, to include whether the Veteran's chronic ulcer disease residuals are manifested by nausea, sweating, circulatory disturbance after meals, diarrhea, hypoglycemic symptoms, and weight loss with malnutrition and anemia.

The rationale for all opinions expressed must also be provided by the examiner.

4.  The Veteran must be given adequate notice of the date and place of any requested examination.  A copy of all notifications, including the address where the notice was sent, must be associated with the record if the Veteran fails to report for any scheduled examination.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claim.  38 C.F.R. § 3.655.

5.  Once the above actions have been completed, and any other development as may be indicated by any response received as a consequence of the actions taken above, the AOJ should readjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

